

	

		II

		109th CONGRESS

		1st Session

		S. 1788

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 524(g)(1) of title 11, United States

		  Code, to predicate the discharge of debts in bankruptcy by any vermiculite

		  mining company meeting certain criteria on the establishment of a health care

		  trust fund for certain individuals suffering from an asbestos related

		  disease.

	

	

		1.Short titleThis Act may be cited as the

			 Libby Health Care

			 Act.

		2.Effect of discharge of

			 debts in bankruptcySection

			 524(g)(1) of title 11, United States Code, is amended by adding at the end the

			 following:

			

				(C)(i)Congress finds

				that—

						(I)the vermiculite ore mined and

				milled in Libby, Montana, was contaminated by high levels of asbestos,

				particularly tremolite asbestos;

						(II)the vermiculite mining and milling

				processes released thousands of pounds of asbestos-contaminated dust into the

				air around Libby, Montana, every day, exposing mine workers and Libby residents

				to high levels of asbestos over a prolonged period of time;

						(III)the responsible party has known

				for over 50 years that there are severe health risks associated with prolonged

				exposure to asbestos, including higher incidences of asbestos related disease

				such as asbestosis, lung cancer, and mesothelioma;

						(IV)the responsible party was aware of

				accumulating asbestos pollution in Libby, Montana, but failed to take any

				corrective action for decades, and once corrective action was taken, it was

				inadequate to protect workers and residents and asbestos-contaminated

				vermiculite dust continued to be released into the air in and around Libby,

				Montana, until the early 1990s when the vermiculite mining and milling process

				was finally halted;

						(V)current and former residents of

				Libby, Montana, and former vermiculite mine workers from the Libby mine suffer

				from asbestos related diseases at a rate 40 to 60 times the national average,

				and they suffer from the rare and deadly asbestos-caused cancer, mesothelioma,

				at a rate 100 times the national average;

						(VI)the State of Montana and the town

				of Libby, Montana, face an immediate and severe health care crisis

				because—

							(aa)many sick current and former residents

				and workers who have been diagnosed with asbestos-related exposure or disease

				cannot access private health insurance;

							(bb)the costs to the community and State

				government related to providing health coverage for uninsured sick residents

				and former mine workers are creating significant pressures on the State’s

				medicaid program and threaten the viability of other community

				businesses;

							(cc)asbestos-related disease can have a long

				latency period; and

							(dd)the only significant responsible party

				available to compensate sick residents and workers has filed for bankruptcy

				protection; and

							(VII)the responsible party should

				recognize that it has a responsibility to work in partnership with the State of

				Montana, the town of Libby, Montana, and appropriate health care organizations

				to address escalating health care costs caused by decades of asbestos pollution

				in Libby, Montana.

						(ii)In this subparagraph—

						(I)the term asbestos related

				disease or illness means a malignant or non-malignant respiratory

				disease or illness related to tremolite asbestos exposure;

						(II)the term eligible medical

				expense means an expense related to services for the diagnosis or

				treatment of an asbestos-related disease or illness, including expenses

				incurred for hospitalization, prescription drugs, outpatient services, home

				oxygen, respiratory therapy, nursing visits, or diagnostic evaluations;

						(III)the term responsible

				party means a corporation—

							(aa)that has engaged in mining vermiculite

				that was contaminated by tremolite asbestos;

							(bb)whose officers or directors have been

				indicted for knowingly releasing into the ambient air a hazardous air

				pollutant, namely asbestos, and knowingly endangering the residents of Libby,

				Montana and the surrounding communities; and

							(cc)for which the Department of Justice has

				intervened in a bankruptcy proceeding; and

							(IV)the term Trust Fund

				means the health care trust fund established pursuant to clause (iii).

						(iii)A court may not enter an order

				confirming a plan of reorganization under chapter 11 involving a responsible

				party or issue an injunction in connection with such order unless the

				responsible party—

						(I)has established a health care trust

				fund for the benefit of individuals suffering from an asbestos related disease

				or illness; and

						(II)has deposited not less than

				$250,000,000 into the Trust Fund.

						(iv)Notwithstanding any other provision

				of law, any payment received by the United States for recovery of costs

				associated with the actions to address asbestos contamination in Libby,

				Montana, as authorized by the Comprehensive Environmental Response,

				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), shall be

				deposited into the Trust Fund.

					(v)An individual shall be eligible for

				medical benefit payments, not to exceed $500,000, from the Trust Fund if the

				individual—

						(I)has an asbestos related disease or

				illness;

						(II)has an eligible medical expense;

				and

						(III)(aa)was a worker at the

				vermiculite mining and milling facility in Libby, Montana; or

							(bb)lived, worked, or played in Libby,

				Montana for at least 6 consecutive months before December 31,

				2004.

							.

		

